—Appeal by the defendant from a judgment of the County Court, Dutchess County (Molea, J.), rendered June 6, 2000, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under CPL 270.15 (4), a challenge for cause is deemed waived if it is not made before a prospective juror is sworn as a trial juror. Here, the defendant did not at any time challenge for cause the jurors now at issue. Consequently, any objection regarding jury selection must be deemed waived (see People v Boddie, 240 AD2d 155; People v Clark, 132 AD2d 704).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J.P., Altman, H. Miller and Cozier, JJ., concur.